DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-9 are directed to a statutory category as a process, claims 10-16 are directed to a statutory category as an article of manufacture, and claims 17-20 are directed to a statutory category as a machine.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
determining, by the processing device, a weight for a parameter to be used to generate the geological model
concurrently determining, by the processing device, cross-sectional shapes of the strata by solving a system of quadratic functions using the weight for the parameter and the geological data to generate the geological model

In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “a processor”. The processor is recited at a 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the steps to generate the geological model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional elements of “receiving … geological data representative of the strata in the subterranean formation” and “displaying, by a display device, the geological model, the geological model visually representing the cross-sectional shapes of the strata.” are viewed as insignificant extra-solution activity as explained in Step 2A prong 2, and are not significantly more than the abstract idea. The claim as a whole does not amount to significantly more than the abstract idea and is not patent eligible.

Claim 2 further limits the abstract idea of claim 1 with additional limitations that can be practically performed in the mind or encompass mathematical concepts and recite the judicial exception. The claim recites the additional element of “receiving the weight for the parameter from a user via a user input device” however, this element is viewed as insignificant extra-solution activity of mere data gathering therefore does not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 3 further limits the abstract idea of claim 1 with additional limitations that can be practically performed in the mind or encompass mathematical concepts and recite the judicial exception. The claim recites the additional element of “receiving new geological data representative of the strata in the subterranean formation” and “displaying the updated version of the geological model via the display device” however, these elements are viewed as insignificant extra-solution activity of mere data gathering and mere data output respectively, therefore does not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 4 further limits the abstract idea of claim 1 with additional limitations that can be practically performed in the mind or encompass mathematical concepts and recite the judicial exception. The claim recites the additional element of “receiving a priority among the at least two different parameters from a user via a user input device” however, this element is viewed as insignificant extra-solution activity of mere data gathering therefore does not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claims 5-9 further limit the abstract idea of claim 1 with additional limitations that can be practically performed in the mind or encompass mathematical concepts and recite the judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 10-20 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-9 above.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Lepage et al. (US 20140222403), hereinafter Lepage, in view of Middya (US 7379583).
Regarding claim 1, Lepage teaches a method for generating a geological model of strata in a subterranean formation, the method comprising ([0064] “As an example, a method that includes implicit modeling may assist with exploration and production of natural resources such as, for example, hydrocarbons or minerals. As an example, such a method may include modeling one or more faulted structures that may include geological layers that vary spatially in thickness. As an example, such a method may be employed to model large (basin) scale areas, syn-tectonic deposition, etc.”):
receiving, by a processing device ([0100] “FIG. 4 shows an example of a system 401 and a method 410. As shown in FIG. 4, the system 401 includes one or more computers 402, one or more storage devices 405, one or more networks 406 and one or more modules 407. As to the one or more computers 402, each computer may include one or more processors (e.g., or processing cores) 403 and memory 404 for storing instructions (e.g., modules), for example, executable by at least one of the one or more processors.”), geological data representative of the strata in the subterranean formation ([0033] “In the example of FIG. 1, the management components 110 include a seismic data component 112, an additional information component 114 (e.g., well/logging data), a processing component 116, a simulation component 120, an attribute component 130, an analysis/visualization component 142 and a workflow component 144. In operation, seismic data and other information provided per the components 112 and 114 may be input to the simulation component 120.” And [0048] “FIG. 2 shows an example of a system 200 that includes a geological/geophysical data block 210, a surface models block 220 (e.g., for one or more structural models), a volume modules block 230, an applications block 240, a numerical processing block 250 and an operational decision block 260. As shown in the example of FIG. 2, the geological/geophysical data block 210 can include data from well tops or drill holes 212, data from seismic interpretation 214, data from outcrop interpretation and optionally data from geological knowledge. As to the surface models block 220, it may provide for creation, editing, etc. of one or more surface models based on, for example, one or more of fault surfaces 222, horizon surfaces 224 and optionally topological relationships 226.” And [0076 “As an example, an implicit function calculated for a geologic environment includes isovalues that may represent stratigraphy of modeled layers. For example, depositional interfaces identified via interpretations of seismic data (e.g., signals, reflectors, etc.) and/or on borehole data (e.g., well tops, etc.) may correspond to iso-surfaces of the implicit function. As an example, where reflectors correspond to isochronous geological sequence boundaries, an implicit function may be a monotonous function of stratigraphic age of geologic formations.”);
determining, by the processing device, a weight for a parameter to be used to generate the geological model ([0095] “As explained, values of an implicit function at nodes of a volume mesh may be determined by solving a sparse linear system of equations (see, e.g., the linear system of equations formulation 330 of FIG. 3). As shown in FIG. 3, various constraints may be applied, which may, for example, be selected in an effort to better constrain one or more features (e.g., local dip of a geological layer, etc.) by constraining a gradient of the implicit function. As an example, a solution procedure may include honoring one or more constraints in a least square sense, for example, using a weighted least square scheme that may act to balance effects of contradicting constraints in a solution for a linear system of equations” And [0122] “In such an example, weights may be deduced from barycentric coordinates of a considered node within a polygon (e.g., in 2D) or within a polyhedron (e.g., in 3D) formed by neighboring nodes. A system of equations may then be solved.” And [0125] “As an example, the method 530 may include weighting various least square constraints with respect to each other. As an example, an input parameter (e.g., a user input parameter), translated into a weighted least square system of equations, may used to balance short and long wavelength dip and/or thickness variations.”), the parameter including (i) a first parameter for reducing a change in a thickness of a stratum (Lepage [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.” And [0102] “As to the layer block 440, it can include a thickness values block 442 for determining or receiving thickness values (e.g., based on or from the thickness estimation block 430) and a computation block 444 for computing control point values (see, e.g., the formulations 310 and 330 of FIG. 3). As shown, the layer block 440 can output control points to a control points block 462, which may be defined with respect to a mesh provided by the background mesh block 452. As an example, the control points of the control points block 462 may account for one or more regularization constraints per a regularization constraint block 454.”), (ii) a second parameter for maintaining a minimum thickness of the stratum, (iii) a third parameter for maintaining a As an example, smoothness of a second component of an implicit function may be constrained in such a way that for individual nodes at which the implicit function is defined, the difference between the value of the implicit function and the weighted value of the implicit function on adjacent nodes is minimized. In such an example, weights may be deduced from barycentric coordinates of a considered node within a polygon (e.g., in 2D) or within a polyhedron (e.g., in 3D) formed by neighboring nodes.” And [0155] “As an example, one or more techniques may be implemented to estimate thicknesses. As an example, a technique may include implementation of a 2D gridding algorithm (e.g. convergent gridding, curvature minimization, etc.) to compute smooth, unfaulted surfaces independently from one to another and, for example, sampling of such surfaces (e.g., along regularly spaced vertical pillars, discarding pillars for which one or several fault surface has been sampled in between the considered horizon surfaces). As an example, an isochore map (e.g., vertical thickness map) map may be built, for example, by computing differences in vertical position along remaining pillars and using an interpolation algorithm to fill-in missing values.”), or (v) a fifth parameter for a user-provided indication of a feature of the stratum ([0125] “the method 530 may include weighting various least square constraints with respect to each other. As an example, an input parameter (e.g., a user input parameter translated into a weighted least square system of equations, may used to balance short and long wavelength dip and/or thickness variations)”);
concurrently determining, by the processing device, cross-sectional shapes of the strata by solving a system of functions using the weight for the parameter and the geological data to generate the geological model ([0003] “solving the linear system of equations subject to at least one constraint and the remaining data for implicit function values; calculating stratigraphy property values based at least in part on the extracted data and the implicit function values; and, based at least in part on the calculating, outputting the stratigraphy property values with respect to at least a portion of the mesh” And [0069] “As shown in the convention 301 of FIG. 3, the dip of a plane as seen in a cross-section perpendicular to the strike is true dip (see, e.g., the surface with .gamma. as Dip.sub.A=Dip.sub.T for angle .alpha..sub.90 with respect to the strike). As indicated, dip observed in a cross-section in any other direction is apparent dip (see, e.g., surfaces labeled Dip.sub.A).” And [0077] “As an example, a process for creating a geological model may include: building an unstructured faulted 2D mesh (e.g., if a goal is to build a cross section of a model) or a 3D mesh from a watertight representation of a fault network; representing, according to an implicit function-based volume attribute, stratigraphy by performing interpolations on the built mesh; and cutting the built mesh based at least in part on iso-surfaces of the attribute to generate a volume representation of geological layers. Such a process may include outputting one or more portions of the volume representation of the geological layers (e.g., for a particular layer, a portion of a layer, etc.)” And [0122] “As an example, smoothness of a second component of an implicit function may be constrained in such a way that for individual nodes at which the implicit function is defined, the difference between the value of the implicit function and the weighted value of the implicit function on adjacent nodes is minimized. In such an example, weights may be deduced from barycentric coordinates of a considered node within a polygon (e.g., in 2D) or within a polyhedron (e.g., in 3D) formed by neighboring nodes. A system of equations may then be solved, for example, by computing (e.g., simultaneously) values of a first component and a second component of an implicit function, for example, using a sparse least square solver. As an example, a formulation may include more than two components. In such an example, a system of equations may be solved for at least two of the more than two components”); and

displaying, by a display device, the geological model, the geological model visually representing the cross-sectional shapes of the strata ([0041] “The model simulation layer 180 may provide domain objects 182, act as a data source 184, provide for rendering 186 and provide for various user interfaces 188. Rendering 186 may provide a graphical environment in which applications can display their data while the user interfaces 188 may provide a common look and feel for application user interface components.” And [0074] “Referring to the plots 302, 303, 304 and 305 of FIG. 3, these may represent portions of a method that can generate a model of a geologic environment such as the geologic environment represented in the plot 300.” And [0075] “As an example, a volume based modeling method may include receiving input data (see, e.g., the plot 300); generating a volume mesh, which may be, for example, an unstructured tetrahedral mesh (see, e.g., the plot 302); calculating implicit function values, which may represent stratigraphy and which may be optionally rendered using a periodic map (see, e.g., the plot 303 and the implicit function .phi. as represented using periodic mapping); extracting one or more horizon surfaces as iso-surfaces of the implicit function (see, e.g., the plot 304); and generating a watertight model of geological layers, which may optionally be obtained by subdividing a model at least in part via implicit function values (see, e.g., the plot 305).” And [0104] “As to the output block 480, given calculated values for one or more implicit functions, these may be associated with, for example, a stratigraphic property per the block 482. As an example, one or more iso-surfaces may be extracted based at least in part on the values of the stratigraphic property per an iso-surface extraction block 484, for example, where one or more of the extracted iso-surfaces may be defined to be a horizon surface (e.g., or horizon surfaces) per a horizon surface block 486.”).
Lepage does not appear to explicitly disclose solving a system of quadratic functions.
However, Middya teaches solving a system of quadratic functions (Middya col. 6 “In one embodiment of a method according to the invention, the objective function can be optimized by using successive quadratic programming (SQP). In SQP, the objective function is approximated as a quadratic function, and constraints are linearized. The SQP algorithm used in embodiments of the invention can be described as follows. Consider a general nonlinear optimization problem of the form: Minimize F(x).times..di-elect cons.R.sup.n (1) subject to constraints: h.sub.i(x)=0i=1, . . . , n.sub.eq (2) g.sub.j(x).ltoreq.0j=1, . . . , n.sub.ieq (3) If g.sub.j(x)=0 then the constraint is active while the constraint is inactive if g.sub.j(x)<0. A Lagrange function L(x, u, v) is defined so that: L(x,u,v).ident.F(x) +.SIGMA.u.sub.ih.sub.i(x) +. SIGMA.v.sub.jg.sub.j(x) (4) minimizing L(x, u, v) also minimizes F(x) subject to the above constraints. Here u.sub.i and v.sub.j represent the Lagrange multiplier for equality constraint i and inequality constraint j, respectively. v.sub.j>0 for active constraints, while v.sub.j=0 when the constraint is inactive.”).
Lepage and Middya are analogous art because they are from the same field of endeavor of geological modeling.  

 One of ordinary skill in the art would have been motivated to make this modification in order to have reservoir simulation system that can simultaneously optimize (Middya col. 2).

Regarding claim 4, the references teach the method of claim 1. Lepage further teaches receiving new geological data representative of the strata in the subterranean formation; generating an updated version of the geological model by solving the system of quadratic functions using the weight for the parameter and the new geological data to concurrently re-determine the cross-sectional shapes of the strata (Lepage [0031] “Some data may be involved in building an initial mesh and, thereafter, a model, a corresponding mesh, etc. may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc. Data may include one or more of the following: depth or thickness maps and fault geometries and timing from seismic, remote-sensing, electromagnetic, gravity, outcrop and well log data. Furthermore, data may include depth and thickness maps stemming from facies variations.”); and
displaying the updated version of the geological model via the display device ([0041] “The model simulation layer 180 may provide domain objects 182, act as a data source 184, provide for rendering 186 and provide for various user interfaces 188. Rendering 186 may provide a graphical environment in which applications can display their data while the user interfaces 188 may provide a common look and feel for application user interface components.” And [0042] “For example, an entity object may represent a well where a property object provides log information as well as version information and display information (e.g., to display the well as part of a model).” And [0046] “As mentioned, the system 100 may be used to perform one or more workflows. A workflow may be a process that includes a number of worksteps. A workstep may operate on data, for example, to create new data, to update existing data, etc. As an example, a may operate on one or more inputs and create one or more results, for example, based on one or more algorithms.”).

Regarding claim 5, the references teach the method of claim 1. Lepage further teaches wherein the system of quadratic functions includes at least two different functions that collectively define the cross-sectional shapes of the strata and have associated parameters, the at least two different functions being dependent on one another, each function of the at least two different functions having at least one associated parameter and defining a different shape-characteristic of the strata, and further comprising concurrently determining the cross-sectional shapes of the strata ([0063] “a method may include implicit modeling that includes using one or more implicit functions. As an example, such a method can include representing geological horizons in three-dimensions using specific iso-surfaces of a scalar property field (e.g., an implicit function) defined on a three-dimensional background mesh.” And [0064] “As an example, such a method may include modeling one or more faulted structures that may include geological layers that vary spatially in thickness.” And [0075] “As an example, a volume based modeling method may include receiving input data (see, e.g., the plot 300); generating a volume mesh, which may be, for example, an unstructured tetrahedral mesh (see, e.g., the plot 302); calculating implicit function values, which may represent stratigraphy and which may be optionally rendered using a periodic map (see, e.g., the plot 303 and the implicit function .phi. as represented using periodic mapping); extracting one or more horizon surfaces as iso-surfaces of the implicit function (see, e.g., the plot 304)” And [0076] “As an example, an implicit function calculated for a geologic environment includes isovalues that may represent stratigraphy of modeled layers. For example, depositional interfaces identified via interpretations of seismic data (e.g., signals, reflectors, etc.) and/or on borehole data (e.g., well tops, etc.) may correspond to iso-surfaces of the implicit function. As an example, where reflectors correspond to isochronous geological sequence boundaries, an implicit function may be a monotonous function of stratigraphic age of geologic formations.” And [0122] “A system of equations may then be solved, for example, by computing (e.g., simultaneously) values of a first component and a second component of an implicit function, for example, using a sparse least square solver. As an example, a formulation may include more than two components. In such an example, a system of equations may be solved for at least two of the more than two components.” And [0168] “As an example, a method may include defining g.sub.x,y( ) as a set of piecewise linear functions satisfying particular conditions. As an example, smoothness of a resulting stratigraphy function may depend on smoothness of one or more g.sub.x,y( ) functions. As an example, a method may include using smooth monotonously increasing functions such as, for example, monotone cubic functions. For example, a monotone cubic interpolation may include use of monotone cubic functions that act to preserve monotonicity.”).
Lepage does not appear to explicitly teach solving the at least two different quadratic functions subject to the associated parameters using Lagrange multipliers.
However, Middya further teaches solving the at least two different quadratic functions subject to the associated parameters using Lagrange multipliers  (Middya col. 6 “In one embodiment of a method according to the invention, the objective function can be optimized by using successive quadratic programming (SQP). In SQP, the objective function is approximated as a quadratic function, and constraints are linearized. The SQP algorithm used in embodiments of the invention can be described as follows. Consider a general nonlinear optimization problem of the form: Minimize F(x).times..di-elect cons.R.sup.n (1) subject to constraints: h.sub.i(x)=0i=1, . . . , n.sub.eq (2) g.sub.j(x).ltoreq.0j=1, . . . , n.sub.ieq (3) If g.sub.j(x)=0 then the constraint is active while the constraint is inactive if g.sub.j(x)<0. A Lagrange function L(x, u, v) is defined so that: L(x,u,v).ident.F(x)+.SIGMA.u.sub.ih.sub.i(x)+.SIGMA.v.sub.jg.sub.j(x) (4) minimizing L(x, u, v) also minimizes F(x) subject to the above constraints. Here u.sub.i and v.sub.j represent the Lagrange multiplier for equality constraint i and inequality constraint j, respectively. v.sub.j>0 for active constraints, while v.sub.j=0 when the constraint is inactive.”). 

Regarding claim 6, the references teach the method of claim 1. Lepage further teaches wherein the parameter includes the first parameter (Lepage [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.” And [0102] “As to the layer block 440, it can include a thickness values block 442 for determining or receiving thickness values (e.g., based on or from the thickness estimation block 430) and a computation block 444 for computing control point values (see, e.g., the formulations 310 and 330 of FIG. 3). As shown, the layer block 440 can output control points to a control points block 462, which may be defined with respect to a mesh provided by the background mesh block 452. As an example, the control points of the control points block 462 may account for one or more regularization constraints per a regularization constraint block 454.”).

Regarding claim 8, the references teach the method of claim 1. Lepage further teaches wherein the parameter includes the fourth parameter, and the cross-sectional shapes of the strata include surface shapes and thicknesses of the strata (Lepage [0122] “As an example, smoothness of a second component of an implicit function may be constrained in such a way that for individual nodes at which the implicit function is defined, the difference between the value of the implicit function and the weighted value of the implicit function on adjacent nodes is minimized. In such an example, weights may be deduced from barycentric coordinates of a considered node within a polygon (e.g., in 2D) or within a polyhedron (e.g., in 3D) formed by neighboring nodes.” And [0155] “As an example, one or more techniques may be implemented to estimate thicknesses. As an example, a technique may include implementation of a 2D gridding algorithm (e.g. convergent gridding, curvature minimization, etc.) to compute smooth, unfaulted surfaces independently from one to another and, for example, sampling of such surfaces (e.g., along regularly spaced vertical pillars, discarding pillars for which one or several fault surface has been sampled in between the considered horizon surfaces). As an example, an isochore map (e.g., vertical thickness map) map may be built, for example, by computing differences in vertical position along remaining pillars and using an interpolation algorithm to fill-in missing values.”).

Regarding claim 9 the references teach the method of claim 1. Lepage further teaches wherein the parameter includes the fifth parameter ([0125] “the method 530 may include weighting various least square constraints with respect to each other. As an example, an input parameter (e.g., a user input parameter translated into a weighted least square system of equations, may used to balance short and long wavelength dip and/or thickness variations)”), and the feature is a surface of the stratum ([0067] “dip may be specified according to the convention 301, as graphically illustrated in FIG. 3. As shown by the convention 301, the three dimensional orientation of a plane may be defined by its dip and strike. Per the convention 301, dip is the angle of slope of a plane from a horizontal plane (e.g., an imaginary plane) measured in a vertical plane in a specific direction. Dip may be defined by magnitude (e.g., also known as angle or amount) and azimuth (e.g., also known as direction).” And [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.”).

Regarding claim 10, the references teach a non-transitory computer-readable medium comprising instructions for generating a geological model of strata in a subterranean formation, the instructions being executable by a processing device for causing the processing device to: receive geological data representative of the strata in the subterranean formation; determine a weight for a parameter to be used to generate the geological model, the parameter including (i) a first parameter for reducing a change in a thickness of a stratum, (ii) a second parameter for maintaining a minimum thickness of the stratum, (iii) a third parameter for maintaining a maximum thickness of the stratum, (iv) a fourth parameter for reducing a curvature in the thickness of the stratum, or (v) a fifth parameter for a user-provided indication of a feature of the stratum; concurrently determine cross-sectional shapes of the strata by solving a system of quadratic functions using the weight for the parameter and the geological data to generate the geological model; and cause a display device to display the geological model, the geological model visually representing the cross-sectional shapes of the strata (see rejection claim 1).

Regarding claim 13, the references teach the non-transitory computer-readable medium of claim 10. Lepage further teaches wherein the parameter includes the first parameter (Lepage [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.” And [0102] “As to the layer block 440, it can include a thickness values block 442 for determining or receiving thickness values (e.g., based on or from the thickness estimation block 430) and a computation block 444 for computing control point values (see, e.g., the formulations 310 and 330 of FIG. 3). As shown, the layer block 440 can output control points to a control points block 462, which may be defined with respect to a mesh provided by the background mesh block 452. As an example, the control points of the control points block 462 may account for one or more regularization constraints per a regularization constraint block 454.”) and the fifth parameter (Lepage [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.” And [0102] “As to the layer block 440, it can include a thickness values block 442 for determining or receiving thickness values (e.g., based on or from the thickness estimation block 430) and a computation block 444 for computing control point values (see, e.g., the formulations 310 and 330 of FIG. 3). As shown, the layer block 440 can output control points to a control points block 462, which may be defined with respect to a mesh provided by the background mesh block 452. As an example, the control points of the control points block 462 may account for one or more regularization constraints per a regularization constraint block 454.”), and the feature is a surface of the stratum ([0067] “dip may be specified according to the convention 301, as graphically illustrated in FIG. 3. As shown by the convention 301, the three dimensional orientation of a plane may be defined by its dip and strike. Per the convention 301, dip is the angle of slope of a plane from a horizontal plane (e.g., an imaginary plane) measured in a vertical plane in a specific direction. Dip may be defined by magnitude (e.g., also known as angle or amount) and azimuth (e.g., also known as direction).” And [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.”).

Regarding claim 14, the references teach the non-transitory computer-readable medium of claim 10. Lepage does not appear to explicitly teach solve the system of quadratic functions using a Lagrange multiplier corresponding to a constraint.
	However Middya further teaches solve the system of quadratic functions using a Lagrange multiplier corresponding to a constraint (Middya col. 6 “In one embodiment of a method according to the invention, the objective function can be optimized by using successive quadratic programming (SQP). In SQP, the objective function is approximated as a quadratic function, and constraints are linearized. The SQP algorithm used in embodiments of the invention can be described as follows. Consider a general nonlinear optimization problem of the form: Minimize F(x).times..di-elect cons.R.sup.n (1) subject to constraints: h.sub.i(x)=0i=1, . . . , n.sub.eq (2) g.sub.j(x).ltoreq.0j=1, . . . , n.sub.ieq (3) If g.sub.j(x)=0 then the constraint is active while the constraint is inactive if g.sub.j(x)<0. A Lagrange function L(x, u, v) is defined so that: L(x,u,v).ident.F(x)+.SIGMA.u.sub.ih.sub.i(x)+.SIGMA.v.sub.jg.sub.j(x) (4) minimizing L(x, u, v) also minimizes F(x) subject to the above constraints. Here u.sub.i and v.sub.j represent the Lagrange multiplier for equality constraint i and inequality constraint j, respectively. v.sub.j>0 for active constraints, while v.sub.j=0 when the constraint is inactive.”). 

Regarding claim 15, the references teach the non-transitory computer-readable medium of claim 10. Lepage further teaches comprising instructions that are executable by the processing device for causing the processing device to concurrently determine the cross-sectional shapes of the strata by: determining a first surface shape of a first stratum in the strata substantially solving the linear system of equations subject to at least one constraint and the remaining data for implicit function values; calculating stratigraphy property values based at least in part on the extracted data and the implicit function values; and, based at least in part on the calculating, outputting the stratigraphy property values with respect to at least a portion of the mesh” And [0076] “an implicit function calculated for a geologic environment includes isovalues that may represent stratigraphy of modeled layers. For example, depositional interfaces identified via interpretations of seismic data (e.g., signals, reflectors, etc.) and/or on borehole data (e.g., well tops, etc.) may correspond to iso-surfaces of the implicit function. As an example, where reflectors correspond to isochronous geological sequence boundaries, an implicit function may be a monotonous function of stratigraphic age of geologic formations” And [0122] “A system of equations may then be solved, for example, by computing (e.g., simultaneously) values of a first component and a second component of an implicit function, for example, using a sparse least square solver. As an example, a formulation may include more than two components. In such an example, a system of equations may be solved for at least two of the more than two components.”).

	Regarding claim 16, the references teach the non-transitory computer-readable medium of claim 10, wherein the system of quadratic functions includes at least two different quadratic functions that collectively define the cross-sectional shapes of the strata, and further comprising instructions that are executable by the processing device for causing the processing device to see rejection claim 5).

Regarding claim 17, the references teach a system for generating a geological model of strata in a subterranean formation, the system comprising: a processing device; and a memory device on which instructions executable by the processing device are stored for causing the processing device to: receive geological data representative of the strata in the subterranean formation; determine a weight for a parameter to be used to generate the geological model, the parameter including (i) a first parameter for reducing a change in a thickness of a stratum, (ii) a second parameter for maintaining a minimum thickness of the stratum, (iii) a third parameter for maintaining a maximum thickness of the stratum, (iv) a fourth parameter for reducing a curvature in the thickness of the stratum, or (v) a fifth parameter for a user-provided indication of a feature of the stratum; concurrently determine cross-sectional shapes of the strata by solving a system of quadratic functions using the weight for the parameter and the geological data to generate the geological model; and cause a display device to display the geological model, the geological model visually representing the cross-sectional shapes of the strata (see rejection claim 1).

Regarding claim 20, the references teach the system of claim 17. Lepage further teaches wherein the memory device further includes instructions executable by the processing device for causing the processing device to concurrently solving the system of functions by: using a first function in the system of functions as a value for a variable in a second quadratic function in the system of functions; and solving the second function ([0119] “In such an example, the residual of the minimization formulation may be minimized. As an example, a roughness may be defined, for example, as an integral of square curvature. In such an example, roughness may be unaffected by addition of a constant or a linear function (e.g., roughness may be cast as a function that depends on a second derivative of a curve). As an example, a formulation may include equations that correspond to one or more of zero order, first order, second order and optionally higher order smoothness.” And [0168] “As an example, a method may include defining g.sub.x,y( ) as a set of piecewise linear functions satisfying particular conditions. As an example, smoothness of a resulting stratigraphy function may depend on smoothness of one or more g.sub.x,y( ) functions. As an example, a method may include using smooth monotonously increasing functions such as, for example, monotone cubic functions.”).


Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Lepage in view of Middya and in further view of Bolchover et al. (US 20180106133), hereinafter Bolchover and Daffin (WO 2015/137916 Al).
Regarding claim 2, Lepage in combination with Middya teaches the method of claim 1.
Lepage in combination with Middya does not appear to explicitly disclose receiving the weight for the parameter from a user via a user input device.
However, Bolchover teaches receiving the weight for the parameter from a user via a user input device (Bolchover [0143] “As an example, one or more weights may be assigned to one or more of such parameters. As an example, a weight can increase or decrease the contribution of a parameter (e.g., a metric).” And [0146] “As an example, a method can include transmitting parameters and weights to an optimizer. As an example, a method can include selecting one or more parameters and/or weights by a user (e.g., via a GUI, etc.). As an example, one or more weights may be obtained from a weight template, which may be a default template, a user selected template, etc.”).
Lepage, Middya and Bolchover are analogous art because they are from the same field of endeavor of geological modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weights in the modeling method disclosed by Lepage in combination with Middya with the user interface disclosed by Bolchover.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to increase or decrease the contribution of a parameter (Bolchover [0143]).

Lepage in combination with Middya and Bolchover does not appear to explicitly disclose generating the geological model while ensuring that surfaces of the strata do not intersect with one another.
However, Daffin teaches generating the geological model while ensuring that surfaces of the strata do not intersect with one another (Daffin [0013] “The present disclosure overcomes one or more deficiencies in the prior art by providing systems and methods for modeling three-dimensional ("3D") geologic surfaces, which represent a constraining surface and a constrained surface, in a stratigraphic conforming relationship that do not intersect or overlap” And [0018] “The method 100 builds 3D surface models that represent constraining and constrained surfaces in a stratigraphically conforming relationship that do not intersect each other or overlap. In one embodiment, 3D data points from the constrained surface may be used as maxima or minima while building the constraining surface. In this manner, the constraining surface will not have any 3D data points from the constrained surface on both sides of it. In another embodiment, both the constraining and constrained surfaces are built simultaneously so that they can be used as mutual minima or maxima and prevent their intersection or overlap.”).
Lepage, Middya, Bolchover and Daffin are analogous art because they are from the same field of endeavor of geological modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Lepage in combination with Middya and Bolchover with the intersection constraint disclosed by Daffin.
 One of ordinary skill in the art would have been motivated to make this modification in order to conform to known geologic conditions that two surfaces were laid down by sedimentation in a stratigraphic sequence (Daffin [0005]).

Regarding claim 11, the references teach the non-transitory computer-readable medium of claim 10, further comprising instructions that are executable by the processing device for causing the processing device to: receive the weight for the parameter from a user via a user input device; and generate the geological model based on the weight for the parameter while ensuring that surfaces of the strata do not intersect with one another (see rejection claim 2). 


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Lepage in view of Middya and in further view of Bolchover.
Regarding claim 3, Lepage in combination with Middya teaches the method of claim 1. Lepage further teaches generating the geological model based on the priority among the at least two different parameters ([0095] “As an example, a solution procedure may include honoring one or more constraints in a least square sense, for example, using a weighted least square scheme that may act to balance effects of contradicting constraints in a solution for a linear system of equations.” And [0105] “particular constraints may impact ability to model dip, thickness variations, etc., for example, due at least in part to contradictions. For example, consider the following three examples of geological situations where types of constraints (e.g., for fitting data and for regularization) may be contradictory, which may, for example, lead to unpredictable and/or undesirable behavior of an interpolated implicit function.” And [0122] “As an example, smoothness of a second component of an implicit function may be constrained in such a way that for individual nodes at which the implicit function is defined, the difference between the value of the implicit function and the weighted value of the implicit function on adjacent nodes is minimized. In such an example, weights may be deduced from barycentric coordinates of a considered node within a polygon (e.g., in 2D) or within a polyhedron (e.g., in 3D) formed by neighboring nodes. A system of equations may then be solved, for example, by computing (e.g., simultaneously) values of a first component and a second component of an implicit function, for example, using a sparse least square solver. As an example, a formulation may include more than two components. In such an example, a system of equations may be solved for at least two of the more than two components” And [0125] “As an example, the method 530 may include weighting various least square constraints with respect to each other. As an example, an input parameter (e.g., a user input parameter), translated into a weighted least square system of equations, may used to balance short and long wavelength dip and/or thickness variations. For example, in the method 530, the input block 514 may include inputting a parameter that may act to balance information based at least in part on wavelength variation, for example, as to spatial variation(s) in one or more features that may be represented at least in part by the input data input per the input block 514.”).
Lepage in combination with Middya does not appear to explicitly disclose receiving a priority among the at least two different parameters from a user via a user input device.
However, Bolchover teaches receiving a priority among the at least two different parameters from a user via a user input device (Bolchover [0143] “. As an example, one or more weights may be assigned to one or more of such parameters. As an example, a weight can increase or decrease the contribution of a parameter (e.g., a metric).” And  [0146] “As an example, a method can include transmitting parameters and weights to an optimizer. As an example, a method can include selecting one or more parameters and/or weights by a user (e.g., via a GUI, etc.). As an example, one or more weights may be obtained from a weight template, which may be a default template, a user selected template, etc.”).
Lepage, Middya and Bolchover are analogous art because they are from the same field of endeavor of geological modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weights in the modeling method disclosed by Lepage in combination with Middya with priority from a user disclosed by Bolchover.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to increase or decrease the contribution of a parameter (Bolchover [0143]).

Regarding claim 12, the references teach the non-transitory computer-readable medium of claim 10, further comprising instructions that are executable by the processing device for causing the processing device to: receive a priority among at least two different parameters from a user via a user input device; and generate the geological model based on the priority among the at least two different parameters (see rejection claim 3).

Claim 7, and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Lepage in view of Middya and in further view of Etgen (US 20140278289).
Regarding claim 7, Lepage in combination with Middya teaches the method of claim 1.
Lepage in combination with Middya does not appear to explicitly disclose wherein the parameter includes the second parameter or the third parameter.
However, Etgen teaches wherein the parameter includes the second parameter or the third parameter (Etgen [0056] “Additionally, and in connection with specifying the transition rules, in some embodiments the user will be able to constrain the final model in various ways. For example, in some instances a user might want to specify that a particular limestone layer does not exceed a certain thickness, is greater than a minimum thickness, etc.”).
Lepage, Middya and Etgen are analogous art because they are from the same field of endeavor of geological modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Lepage in combination with Middya with the minimum thickness disclosed by Etgen.


Regarding claim 18, Lepage in combination with Middya teaches the system of claim 1. Lepage further teaches wherein the parameter includes a plurality of parameters, the plurality of parameters including the first parameter (Lepage [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.” And [0102] “As to the layer block 440, it can include a thickness values block 442 for determining or receiving thickness values (e.g., based on or from the thickness estimation block 430) and a computation block 444 for computing control point values (see, e.g., the formulations 310 and 330 of FIG. 3). As shown, the layer block 440 can output control points to a control points block 462, which may be defined with respect to a mesh provided by the background mesh block 452. As an example, the control points of the control points block 462 may account for one or more regularization constraints per a regularization constraint block 454.”) and the fifth parameter (Lepage [0092] “As an example, regularization constraints may be used to control interpolation of an implicit function, for example, by constraining variations of a gradient of the implicit function. As an example, constraints may be implemented by specifying (e.g., as a linear least square constraint) that the gradient should be similar in two co-incident elements of a mesh or, for example, by specifying that, for individual elements of a mesh, that a gradient of the implicit function should be an average of the gradients of the neighboring elements. In geological terms, such constraints may translate to (1) minimization of variations of dip and thickness of individual layers, horizontally, and (2) to minimization of the change of relative layer thicknesses, vertically.” And [0102] “As to the layer block 440, it can include a thickness values block 442 for determining or receiving thickness values (e.g., based on or from the thickness estimation block 430) and a computation block 444 for computing control point values (see, e.g., the formulations 310 and 330 of FIG. 3). As shown, the layer block 440 can output control points to a control points block 462, which may be defined with respect to a mesh provided by the background mesh block 452. As an example, the control points of the control points block 462 may account for one or more regularization constraints per a regularization constraint block 454.”).
Lepage in combination with Middya does not appear to explicitly disclose wherein the parameter includes the second parameter or the third parameter.
However, Etgen teaches wherein the parameter includes the second parameter or the third parameter (Etgen [0056] “Additionally, and in connection with specifying the transition rules, in some embodiments the user will be able to constrain the final model in various ways. For example, in some instances a user might want to specify that a particular limestone layer does not exceed a certain thickness, is greater than a minimum thickness, etc.”).
Lepage, Middya and Etgen are analogous art because they are from the same field of endeavor of geological modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Lepage in combination with Middya with the minimum thickness disclosed by Etgen.
 One of ordinary skill in the art would have been motivated to make this modification in order to simulate the acquisition of seismic and other signals that are representative of the subsurface for purposes of seismic exploration and/or surveillance (Etgen [0001]).

Regarding claim 19, the references teach the system of claim 18. Lepage does not appear to explicitly teach solving the system of quadratic functions using Lagrange multipliers corresponding to a plurality of constraints.
However Middya further teaches solving the system of quadratic functions using Lagrange multipliers corresponding to a plurality of constraints (Middya col. 6 “In one embodiment of a method according to the invention, the objective function can be optimized by using successive quadratic programming (SQP). In SQP, the objective function is approximated as a quadratic function, and constraints are linearized. The SQP algorithm used in embodiments of the invention can be described as follows. Consider a general nonlinear optimization problem of the form: Minimize F(x).times..di-elect cons.R.sup.n (1) subject to constraints: h.sub.i(x)=0i=1, . . . , n.sub.eq (2) g.sub.j(x).ltoreq.0j=1, . . . , n.sub.ieq (3) If g.sub.j(x)=0 then the constraint is active while the constraint is inactive if g.sub.j(x)<0. A Lagrange function L(x, u, v) is defined so that: L(x,u,v).ident.F(x)+.SIGMA.u.sub.ih.sub.i(x)+.SIGMA.v.sub.jg.sub.j(x) (4) minimizing L(x, u, v) also minimizes F(x) subject to the above constraints. Here u.sub.i and v.sub.j represent the Lagrange multiplier for equality constraint i and inequality constraint j, respectively. v.sub.j>0 for active constraints, while v.sub.j=0 when the constraint is inactive.”).

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20120044784 teaches a method for determining a position of a geological layer relative to a wavelet response in seismic data ([0006]); US 20190120984 teaches generating surfaces corresponding to control and data points (abstract); US 20170096887 teaches using splines to provide continuity smoothness and local support of the surfaces ([0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128